Welcome
Colleagues, we are going to resume the session with the explanations of vote, but before we do so I would like to welcome a delegation from the Canadian Federal Parliament and representatives of the Mission of Canada to the European Union who have taken their seats in the diplomatic gallery. The delegation is led by Mr David Tilson who represents a riding or electoral district in Toronto, and the delegation includes MPs and Senators from Quebec and British Colombia. The delegation is in Strasbourg to meet with counterparts from the Delegation for relations with Canada on the occasion of the 34th European Parliament-Canada Interparliamentary meeting. Yesterday and today the delegation has had the opportunity to hold informal and formal discussions with our Members, and tomorrow they will travel on to Copenhagen for discussions with the future Presidency. I wish the delegation well for the remainder of their stay in the European Union. You are very welcome here.